Title: To James Madison from Caleb Loring and Others, 24 July 1815
From: Loring, Caleb
To: Madison, James


                    
                        Boston, Massachusetts, July 24, 1815.
                    
                    The undersigned merchants of the town of Boston, having been informed that the appointment of a Consul from the United States, is about to take place for the port of Malaga, in Spain; ask leave respectfully to introduce and recommend Mr. Obadiah Rich, of Georgetown, D.C. but formerly of this place, as a person well calculated to sustain that important situation.
                    They are sensible that the manner in which recommendations are frequently made, through partial friends, to the Supreme Executive, has a tendency to lessen the weight intended to be attached to them, but in the present instance, they can with confidence assure the President, that Mr. Rich, the person recommended, possesses Talent, Integrity, and Love of Country to an extent, that will enable him, should he be appointed Consul, to discharge the high and responsible duties attached to that Office with

that zeal and accuracy which will have a tendency to promote the best interests of the Union, and do honour to himself.
                    
                        Caleb Loring[and eight others]
                    
                